Citation Nr: 1324529	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  07-32 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to non-service connected death pension benefits.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969.  The appellant is the Veteran's surviving spouse.

These matters, in part, come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits (issues #1 and #2 as found on title page) sought on appeal.  The Board also notes that these issues were previously before the Board in April 2009, September 2010, and December 2012, at which time the Board remanded the case for additional development.  The case was subsequently returned for further appellate review. 

The appellant provided testimony at a Travel Board hearing conducted by a Veterans Law Judge (VLJ) at the RO in August 2008, and at a Travel Board hearing conducted by the undersigned at the RO in February 2013.  Transcripts of the hearing testimony have been associated with the claims folder and Virtual VA. 


In September 2010, the Board, as part of its remand, observed that the RO, in December 2007, informed the appellant that her non-service-connected death pension benefits were being stopped.  The Board also observed in September 2010 that in the course of her August 2008 hearing, the appellant had disagreed with this finding.  As such, the Board at that time determined that a Statement of the Case (SOC) should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In December 2012, the Board observed that the SOC was issued in October 2012, but, as of the date of that decision, the appellant had yet to perfect a timely appeal.  Nevertheless, in December 2012, the Board included entitlement to non-service connected death pension benefits as an issue on the title page, and remanded the case to afford the appellant a new Travel Board hearing, as the VLJ who conducted the August 2008 hearing was no longer employed by the Board, and the appellant had elected to have a new hearing.  As noted above, a Travel Board hearing was conducted by the undersigned at the RO in February 2013.  During such hearing, the appellant, through her representative, indicated that withdrawal of her appeal with respect to the issue of entitlement to non-service connected death pension benefits was requested.  Although a timely formal substantive appeal (VA Form 9) was not submitted, the filing of a substantive appeal is not jurisdictional unlike an NOD.  See Gomez v. Principi, 17 Vet. App. 369 (2003) (holding that the penalty of dismissal for failure to file a substantive appeal is expressly permissive); Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  Inasmuch as VA has taken actions to indicate to the appellant that the issue is on appeal, and given the permissive nature of a Form 9, the Board assumes jurisdiction of the issue of entitlement to non-service connected death pension benefits.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

Subsequent to the issuance of the last supplemental statement of the case (SSOC) in April 2012, the appellant submitted additional evidence to the Board that was not first considered by the RO.  In February 2013, the appellant's representative provided a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2012).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claims.

In addition, as noted in the INTRODUCTION section of the Board's September 2010 and December 2012 remands, an informal claim of entitlement to an effective date prior to May 30, 1997, for the assignment of a 100 percent disability rating for posttraumatic stress disorder (PTSD) on the basis of clear and unmistakable (CUE) error in a March 2001 rating decision had been raised by the record, but had not been adjudicated by the RO.  See August 2008 hearing transcript, at page four.  The Board found in September 2010 that it did not have jurisdiction over the issue, and referred the claim back to the RO for appropriate action.  In April 2012, the RO issued a SSOC that discussed the issue of CUE within the context of the issue of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.  At that time, however, no rating decision was issued on the claim of entitlement to an effective date prior to May 30, 1997, for the assignment of a 100 percent disability rating for PTSD on the basis of CUE in a March 2001 rating decision.  The Board noted in December 2012 that it is not apparent from review of the appellant's claims folder that the requested action had occurred.  Therefore, this issue was again referred back to the RO so that all appropriate action could be conducted.  It appears that a rating decision has yet to be issued on the claim of entitlement to an effective date prior to May 30, 1997, for the assignment of a 100 percent disability rating for PTSD on the basis of CUE in a March 2001 rating decision.     

Adjudication in the form of a rating decision is necessary for any newly raised issue, to include the aforementioned.  No such decision exists here.  If the appellant appeals the rating decision, the appeal consists of a timely filed notice of disagreement (NOD) as well as a substantive appeal (VA Form 9) timely filed following the issuance of a statement of the case (SOC).  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).  Neither a NOD, SOC, nor a substantive appeal exists here.  A SSOC is "a document prepared ... to inform the appellant of any material changes in, or additions to, the information included in the [SOC] or any prior [SSOCs]."  38 C.F.R. § 19.31 (2012).  "In no case will a [SSOC] be used to announce decisions ... on issues not previously addressed in the [SOC] or to respond to a notice of disagreement on newly appealed issues that were not addressed in the [SOC]."  Id.  Yet this is exactly what was done in the April 2012 SSOC.  Indeed, it is reiterated that there is no SOC or any of the other adjudicatory documents that must precede a SSOC. 

In light of the above, an informal claim of entitlement to an effective date prior to May 30, 1997, for the assignment of a 100 percent disability rating for PTSD on the basis of CUE in a March 2001 rating decision has been raised by the record, but has not been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is again referred back to the AOJ for appropriate action. 

The issues of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1310 and entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

In February 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her representative, during the Travel Board hearing before the undersigned, that a withdrawal of her appeal with respect to the issue of entitlement to non-service connected death pension benefits is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to non-service connected death pension benefits by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, indicated during the February 2013 Travel Board hearing that she wished to withdraw her appeal for entitlement to non-service connected death pension benefits.  Hence, there remain no allegations  of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it must be dismissed.


ORDER

The appeal for entitlement to non-service connected death pension benefits is dismissed.



REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the appellant's claims for entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1310 and entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ("Court").  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, in September 2010 and December 2012, the Board referred back to the RO the issue of entitlement to an effective date, prior to May 30, 1997, for the assignment of a 100 percent disability rating for PTSD on the basis of CUE in a March 2001 rating decision.  The Board noted in September 2010 that this issue is inextricably intertwined with the claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318, which must be deferred and reconsidered on remand.  Thus, resolution of the earlier effective date issue was deemed necessary prior to the Board resolving the claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  As such, the Board directed, in part, that after undertaking any necessary development, the RO/AMC should adjudicate the issue of whether there was clear and unmistakable error in the March 2001 rating decision which increased the evaluation for the Veteran's PTSD from 10 percent to 100 percent, effective May 30, 1997.  Subsequently, when the development requested had been completed, the case was again to be reviewed by the RO on the basis of any additional evidence.  If the benefits sought were not granted, the appellant and her representative were to be furnished a SSOC.  As discussed in the INTRODUCTION, the claim of entitlement to an effective date prior to May 30, 1997, for the assignment of a 100 percent disability rating for PTSD on the basis of CUE in a March 2001 rating decision has not been properly adjudicated by the AOJ.

It is clear from the above that there has been neither full nor even substantial compliance with the Board's September 2010 remand orders.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, the readjudication of the claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 via the April 2012 SSOC was premature.  This is because the earlier effective date issue was not adjudicated properly, as discussed above. 

In sum, proper adjudication of the claim of entitlement to an effective date prior to May 30, 1997, for the assignment of a 100 percent disability rating for PTSD on the basis of CUE in a March 2001 rating decision still has yet to occur.  Readjudication of the claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 thereafter thus also still has yet to occur.  A remand is necessary so that this adjudication and readjudication can be undertaken.  

With respect to the claim for DIC pursuant to the provisions of 38 U.S.C.A. § 1310, the evidence shows that the Veteran died in a motor vehicle accident in November 2006.  The Death Certificate reveals that the immediate cause of death was blunt head trauma.  In her testimony before the Board and in her Substantive Appeal, the appellant argued that the cause of the accident was either a panic/rage attack brought on by the Veteran's PTSD, or a blood sugar deficiency brought on by his diabetes mellitus.  The police reports and a lay statement from a passenger in the vehicle at the time of the accident indicate that the passenger heard the Veteran say "my throttle is stuck," just prior to running off the road into a ditch to avoid hitting other vehicles.

Review of the record shows that the Veteran was service-connected for PTSD and diabetes mellitus.  These records further demonstrate that the Veteran's PTSD was characterized by a history of panic attacks and anger severe enough, with other symptoms, to render him unemployable as early as 1997.  In a September 2000 VA examination, he reported running a red light due to having a panic attack while driving.  He stopped the vehicle and vomited.  He described his panic attacks to the examiner, stating that he had no control over whom or what he is.  He also described temper outbursts.  These records also show that the Veteran's anxiety increased when he assumed responsibility for his father's health care and management. 

Treatment records from 2001 to just prior to the Veteran's car accident reflect that medications prescribed and subsequently increased for the Veteran's PTSD did appear to result in more effective control of depression and anxiety, and to have reduced panic attacks.  However, these records also reveal that the Veteran was being treated for diabetes mellitus and a seizure disorder.  In addition, his father had died, and he had recently assumed responsibility for his mother's health care.  Global assessment of functioning was found to range from 31 in 2001 to 61 in 2005, but rested predominantly at 45 throughout and in the year prior to his death. 

The records show that no autopsy was performed following the Veteran's death.  Blood tests conducted at the scene of the accident were apparently compromised.  

The Board notes that an opinion has not been obtained to determine whether the Veteran's cause of death, blunt head trauma sustained in a motor vehicle accident, was related to his service-connected disabilities.  Therefore, the claims file should be provided to an appropriate examiner for a VA medical opinion as to whether the Veteran's motor vehicle accident was related to his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any necessary development, the RO/AMC should properly adjudicate the issue of whether there was CUE in the March 2001 rating decision which increased the evaluation for the Veteran's PTSD from 10 percent to 100 percent, effective May 30, 1997.  This shall commence with a rating decision.  It shall be followed by, if the decision is negative and the appellant timely files a NOD, a SOC.  The SOC shall be followed by, if the appellant timely files a substantive appeal, a SSOC or SSOCs as necessary.  A copy of the rating decision and, if applicable, the NOD, SOC, substantive appeal, and all SSOCs shall be placed in the claims file or Virtual VA.

2.  Thereafter, send the claims file to an appropriate VA examiner for a VA medical opinion as to whether the Veteran's cause of death, blunt head trauma sustained in a motor vehicle accident, was related to his service-connected disabilities.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  Based on a review of the evidence of record, and with consideration of the lay statements and testimony, the examiner must state whether the motor vehicle accident in which the Veteran sustained the blunt head trauma that was his immediate cause of death was more likely, less likely, or at least as likely as not (50 percent probability) due to a service-connected disability, to include the service-connected PTSD and/or diabetes mellitus.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  Following the completion of the above, the RO should review the evidence and determine whether the appellant's claims for entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1310 and entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 may be granted.  If any claim remains denied, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


